This is an appeal from an interlocutory order of the district court refusing an injunction to restrain the mayor and city council from holding an election to vote on amendments to the charter of the city of San Antonio, on February 24, 1914. The writ of injunction is sought in aid of mandamus proceedings to compel the appellees herein to call an election to vote on the question of having a commission prepare a city charter. It must stand *Page 898 
or fall with those proceedings, and, this court having this day affirmed the judgment of the district court in refusing the mandamus for the reasons therein given, the judgment in this case is affirmed.